               Case 2:18-cr-00145-RAJ Document 105 Filed 08/03/20 Page 1 of 1




 1                                                    THE HONORABLE RICHARD A. JONES
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
     UNITED STATES OF AMERICA,                        ) No. CR18-145-RAJ
 8                                                    )
                      Plaintiff,                      )
 9                                                    ) ORDER GRANTING
                 v.                                   ) MOTION TO SEAL EXHIBITS
10                                                    )
     BOBBY BARNARD BEASLEY,                           )
11                                                    )
                      Defendant.                      )
12                                                    )
13
14          THIS MATTER has come before the Court on the motion of Defendant Bobby

15   Beasley to seal Exhibits 5, 6, and 7 (BOP medical records) to his Motion for

16   Compassionate Release. The Court has considered the motion and records in this case

17   and finds there are compelling reasons to file the exhibits under seal.

18          IT IS ORDERED that Defendant’s Motion to Seal (Dkt. #102) is GRANTED

19   and Exhibits 5, 6, and 7 to Defendant’s Motion for Compassionate Release shall remain

20   under seal.

21          DATED this 3rd day of August, 2020.

22
23
                                                         A
                                                         The Honorable Richard A. Jones
24                                                       United States District Judge
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO SEAL EXHIBITS                                       1601 Fifth Avenue, Suite 700
       (United States v. Beasley, CR18-145-RAJ) - 1                   Seattle, Washington 98101
                                                                                 (206) 553-1100
